Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT

TO SECURITY AGREEMENTS

AMENDMENT (this “Amendment”), dated as of June 19, 2017, in respect of: (a) the
ABL Credit Agreement, dated as of June 10, 2015 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among
Tesla, Inc. (the “Company”, and together with each Wholly-Owned Domestic
Subsidiary of the Company that becomes a U.S. Borrower pursuant to the terms of
the Credit Agreement, collectively, the “U.S. Borrowers”), Tesla Motors
Netherlands B.V. (“Tesla B.V.”, and together with each Wholly-Owned Dutch
Subsidiary of Tesla B.V. that becomes a Dutch Borrower pursuant to the terms of
the Credit Agreement, collectively, the “Dutch Borrowers”; and the Dutch
Borrowers, together with the U.S. Borrowers, collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), Deutsche Bank AG New
York Branch, as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”) and as Collateral Agent, and the other agents party
thereto; (b) the U.S. Security Agreement, dated as of June 10, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “U.S. Security
Agreement”), among the Company, each subsidiary of the Company from time to time
party thereto and the Administrative Agent; and (c) the Dutch General Security
Agreement, dated as of June 10, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Dutch General Security Agreement”),
among Tesla B.V., each subsidiary of Tesla B.V. from time to time party thereto
and the Administrative Agent.

RECITALS:

WHEREAS, the Company has requested that the available commitments under the
Credit Agreement be increased from $1,200,000,000 to $1,825,000,000;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Documents
may be amended with the written consent of the Required Lenders and each Credit
Party thereto;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the definition of
“Eligible Inventory” set forth in the Credit Agreement may be amended in a
manner that increases the amount available for borrowing under the Credit
Agreement with the written consent of the Supermajority Lenders and each Credit
Party party to the Credit Agreement;

WHEREAS, each financial institution listed on Annex I hereto (each, an
“Incremental Lender”) desires to provide new or increased Revolving Loan
Commitments in an aggregate amount set forth opposite its name on Annex I hereto
(for such Incremental Lender, its “Incremental Commitment”);

WHEREAS, Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Barclays Bank
PLC, Morgan Stanley Senior Funding Inc., Citibank, N.A., RBC Capital Markets1,
and Bank of America, N.A. are each acting as joint lead arrangers and
bookrunners in respect of the Incremental Commitments; and

WHEREAS, the parties now wish to amend the Credit Agreement in certain respects.

 

1

RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------

 

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement.

Section 2. Amendments.

2.1Amendments to Section 1.01 of the Credit Agreement.

2.1.1The following defined terms shall be inserted into Section 1.01 of the
Credit Agreement in appropriate alphabetical order:

“Cash Contribution” shall mean, as of any date, the sum of the Dutch Cash
Contribution to the Dutch Borrowing Base and the U.S. Cash Contribution to the
U.S. Borrowing Base.

“Consent Letter” shall mean that certain letter, dated as of April 28, 2017,
between the Borrowers and the Required Lenders.

“Consolidated Subsidiaries” shall mean, as of any date, all Subsidiaries of the
Company and SolarCity and its Subsidiaries, in each case to the extent the
accounts of such Person are consolidated with the accounts of the Company as of
such date in accordance with the principles of consolidation reflected in the
audited financial statements most recently delivered in accordance with Section
9.01(b).  

“Dutch Cash Contribution” shall have the meaning provided in the definition of
Dutch Borrowing Base.

“Rental Accounts” shall mean Accounts arising out of customer lease or rental
agreements.

“Rental Account Assets” shall mean (i) Rental Accounts and related payment
intangibles, chattel paper, electronic chattel paper, payments, rights to
current and future lease or rental payments or residuals and similar rights to
payment, in each case relating to Rental Accounts, together with interests in
merchandise or goods the lease or rental of which give rise to such payment
rights and proceeds, related contractual rights, guarantees, insurance proceeds,
books and records, collections, proceeds of the foregoing and beneficial
interests and the proceeds of beneficial interests in all of the foregoing, and
(ii) Equity Interests in Tesla Finance Subsidiaries and the proceeds thereof.

“Sixth Amendment” shall mean that certain Sixth Amendment to the Credit
Agreement and First Amendment to the Security Agreements, dated as of June 19,
2017, among the Borrowers, the other Credit Parties parties thereto, the Lenders
party thereto and the Administrative Agent.

“Sixth Amendment Effective Date” shall mean the date on which the conditions
precedent to effectiveness of the Sixth Amendment are satisfied, which date is
June 19, 2017.  

 

--------------------------------------------------------------------------------

 

“SRECs” shall mean renewable energy credits or certificates under any state
renewable energy portfolio standard or federal renewable energy standard,
pollution allowances, carbon credits and similar environmental allowances or
credits and green tag or other reporting rights under Section 1605(b) of the
Energy Policy Act of 1992 and any similar present or future federal, state, or
local law or regulation, and international or foreign emissions trading program.

“Tesla Finance Subsidiaries” shall mean Tesla Finance, LLC and its Subsidiaries.

“U.S. Cash Contribution” shall have the meaning provided in the definition of
U.S. Borrowing Base.

2.1.2The definition of “ABL Priority Collateral” in Section 1.01 of the Credit
Agreement shall be amended by (a) deleting the parenthetical “(other than
Gigafactory Assets)” in clause (ii) thereof and (b) adding the parenthetical
“(other than Rental Accounts)” after the word “Accounts” each time such word
appears in clause (ii) thereof.

2.1.3The definition of “Arranger” in Section 1.01 of the Credit Agreement shall
be amended and restated in its entirety as follows:

“Arranger” shall mean (a) each of Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding Inc. and
Bank of America, N.A., in each case in its capacity as a joint lead arranger and
bookrunner for the credit facilities hereunder (other than the Incremental
Commitments provided pursuant to the Sixth Amendment) and any successor thereto
and (b) each of Deutsche Bank Securities Inc., Citibank, N.A., Goldman Sachs
Bank USA, Barclays Bank PLC, Morgan Stanley Senior Funding Inc., RBC Capital
Markets2 and Bank of America, N.A., in each case in its capacity as a joint lead
arranger and bookrunner for the Incremental Commitments provided pursuant to the
Sixth Amendment and any successor thereto.

2.1.4The definition of “Company Factory” in Section 1.01 of the Credit Agreement
shall be amended and restated in its entirety as follows:

“Company Factory” shall mean (i) the Fremont Factory, (ii) the Company’s
manufacturing facility located in Lathrop, California, (iii) the Company’s
manufacturing facility located at 5640 Executive Parkway SE, Grand Rapids,
Michigan, (iv) the Company’s manufacturing facility located in Buffalo, New
York, (v) the Company’s Gigafactory located at 1 Electric Avenue, Sparks, Nevada
and (vi) any other manufacturing facilities established by the Company from time
to time and located in the United States.

2.1.5The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement shall be amended by adding the word “Consolidated” before each
instance the word “Subsidiaries” appears therein.

2.1.6The definition of “Consolidated Interest Expense” in Section 1.01 of the
Credit Agreement shall be amended by adding the word “Consolidated” before each
instance the word “Subsidiaries” appears therein.

 

2

RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------

 

2.1.7The definition of “Consolidated Net Income” in Section 1.01 of the Credit
Agreement shall be amended by adding the word “Consolidated” before each
instance the word “Subsidiaries” or “Subsidiary” appears therein, except where
the word “Subsidiaries” is preceded by the phrase “Wholly-Owned”.

2.1.8The definition of “Consolidated Total Assets” in Section 1.01 of the Credit
Agreement shall be amended by adding the word “Consolidated” before each
instance the word “Subsidiaries” appears therein.

2.1.9The definition of “Dividend” in Section 1.01 of the Credit Agreement shall
be amended by adding the text “the purchase, sale or” in the last sentence
thereof, after the word “nor” therein.

2.1.10The definition of “Dutch Borrowing Base” in Section 1.01 of the Credit
Agreement shall be amended by (a) adding the parenthetical “(the “Dutch Cash
Contribution”)” immediately after the words “Cash Equivalents” in clause (a)(i)
thereof and (b) deleting the last sentence thereof in its entirety.  

2.1.11The definition of “Dutch Subsidiary Guarantor” in Section 1.01 of the
Credit Agreement shall be amended by adding the text “, any Tesla Finance
Subsidiary” immediately after the text “Excluded Energy Storage Subsidiary” in
the parenthetical therein.

2.1.12The definition of “Eligible Accounts” in Section 1.01 of the Credit
Agreement shall be amended by (a) adding the parenthetical “(other than Rental
Accounts and Accounts in respect of the sale of solar panels or solar shingles)”
immediately after the words “each Account” in the first line thereof and (b)
deleting the text “other than, for the avoidance of doubt, a rental or lease
basis” in the parenthetical in clause (d) thereof.

2.1.13The definition of “Eligible Cash and Cash Equivalents” in Section 1.01 of
the Credit Agreement shall be amended by deleting the text “currency consisting
of U.S. Dollars, Euros or Cash Equivalents” and substituting in lieu thereof the
text “currency consisting of U.S. Dollars or Euros, or any other Cash
Equivalents, in each case”.

2.1.14The definition of “Eligible Inventory” in Section 1.01 of the Credit
Agreement shall be amended by deleting clause (v) thereof in its entirety and
replacing it with the text “(v) is Inventory consisting of solar panels or solar
shingles;”.

2.1.15The definition of “Eligible WIP Inventory” in Section 1.01 of the Credit
Agreement shall be amended and restated in its entirety as follows:

““Eligible WIP Inventory” shall mean all Eligible Inventory consisting of
work-in-process (as determined in a manner acceptable to the Administrative
Agent in its Permitted Discretion and consistent with past practices); provided
that Eligible WIP Inventory shall not include Eligible Inventory consisting of
work-in-process related to the manufacturing of solar panels or solar shingles.”

2.1.16The definition of “Fixed Charge Coverage Ratio” in Section 1.01 of the
Credit Agreement shall be amended by adding the word “Consolidated” before the
uses of the word “Subsidiaries” in clauses (ii) and (iii) thereof.

 

--------------------------------------------------------------------------------

 

2.1.17The definition of “Fixed Charges” in Section 1.01 of the Credit Agreement
shall be amended by adding the word “Consolidated” before each instance the word
“Subsidiaries” appears therein.

2.1.18The definition of “Immaterial Subsidiary” in Section 1.01 of the Credit
Agreement shall be amended by adding the word “Consolidated” before each
instance the word “Subsidiaries” appears therein.

2.1.19The definition of “Material Subsidiary” in Section 1.01 of the Credit
Agreement shall be amended by adding the word “Consolidated” before each
instance the word “Subsidiaries” appears therein.

2.1.20The definition of “Other Hedging Agreements” in Section 1.01 of the Credit
Agreement shall be amended by adding the following sentence at the end thereof:
“For the avoidance of doubt, “Other Hedging Agreements” shall not include any
agreements, contracts or arrangements with respect to SRECs or the purchase,
sale, transfer, assignment or other disposition thereof.”

2.1.21The definition of “Securitization Related Assets” in Section 1.01 of the
Credit Agreement shall be amended by (a) replacing the word “or” between
“Securitization Subsidiary” and “Excluded Energy” with a “,” and (b) adding the
text “or Tesla Finance Subsidiary” immediately prior to the “.” at the end
thereof.

2.1.22The definition of “Securitization Subsidiary” in Section 1.01 of the
Credit Agreement shall be amended by adding the text “and any Tesla Finance
Subsidiary” immediately after the text “Excluded Energy Storage Subsidiary”
therein.

2.1.23The definition of “Total Revolving Loan Commitment” in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety as follows:

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time. As of the Sixth
Amendment Effective Date, the Total Revolving Loan Commitment is $1,825,000,000.

2.1.24The definition of “Unfinanced Capital Expenditures” in Section 1.01 of the
Credit Agreement shall be amended by (a) adding the word “Consolidated” before
the word “Subsidiaries” therein and (b) deleting the proviso therein.

2.1.25The definition of “U.S. Borrowing Base” in Section 1.01 of the Credit
Agreement shall be amended by (a) adding the parenthetical “(the “U.S. Cash
Contribution”) immediately after the words “Cash Equivalents” at the end of
clause (a)(i) thereof, (b) replacing the number “30” with the number “25” in
clause (iv) of the proviso following clause (b) thereof, and (c) deleting the
last sentence thereof.

2.1.26The definition of “U.S. Subsidiary Guarantors” in Section 1.01 of the
Credit Agreement shall be amended by adding the text “, any Tesla Finance
Subsidiary” immediately after the text “Excluded Energy Storage Subsidiary”
therein.

2.1.27The definition of “Wholly-Owned Subsidiary” in Section 1.01 of the Credit
Agreement shall be amended by adding the text “and other than as used in the
defined term

 

--------------------------------------------------------------------------------

 

“Consolidated Net Income”” immediately after the text “anything herein to the
contrary” in the proviso therein.

2.1.28The following definitions set forth in Section 1.01 of the Credit
Agreement shall be deleted in their entirety: “Cash Credit”, “Fifth Amendment
Effective Date”, “Gigafactory” and “Gigafactory Assets”.

2.2Amendment to Section 2.14(a)(iv) of the Credit Agreement. Section 2.14(a)(iv)
of the Credit Agreement shall be amended and restated in its entirety as
follows:

“(iv) the aggregate amount of all Incremental Commitments permitted to be
provided pursuant to this Section 2.14 after the Sixth Amendment Effective Date
shall not exceed in the aggregate $175,000,000, (or, if at the time of the
making of Incremental Commitments pursuant to this Section 2.14, the excess of
(x) the Borrowing Base at such time, minus (y) the Cash Contribution to the
Borrowing Base at such time, minus (z) the Total Revolving Loan Commitments at
such time (prior to giving effect to such Incremental Commitments) is greater
than the amount that would otherwise be permitted by this clause (iv) at such
time, such greater amount),”.

2.3Amendment to Dollar Thresholds.   The Credit Agreement shall be amended such
that Section 2.14(e) of the Credit Agreement shall apply to the increase in the
Total Revolving Loan Commitment effected pursuant to this Amendment as if such
increase were a provision of Incremental Commitments effected pursuant to
Section 2.14 of the Credit Agreement.

2.4Amendments to Section 2.14(f) of the Credit Agreement. Section 2.14(f) of the
Credit Agreement shall be deleted in its entirety.

2.5Amendment to Section 8.01 of the Credit Agreement. Section 8.01 of the Credit
Agreement shall be amended by adding the text “that is a member state of the
European Union” immediately prior to the “.” at the end thereof.

2.6Amendment to Section 9.01(a) of the Credit Agreement. Section 9.01(a) of the
Credit Agreement shall be amended and restated in its entirety as follows:

“(a) Quarterly Financial Statements.  Within 45 days after the close of each of
the first three fiscal quarters in each fiscal year of the Company, (i) the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such fiscal quarter and the related consolidated statements of
income and statement of cash flows for such fiscal quarter and for the elapsed
portion of the fiscal year ended with the last day of such fiscal quarter, in
each case setting forth comparative figures for the corresponding fiscal quarter
in the prior fiscal year, all of which shall be certified by an Authorized
Officer of the Company that they fairly present in all material respects in
accordance with GAAP the financial condition of the Company and its Consolidated
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) management’s discussion and analysis meeting the
requirements of Item 303 of Regulation S-K under the Securities Act as set forth
in the Quarterly Report on Form 10-Q statement of the Company filed with the SEC
for such fiscal quarter (it being understood and agreed that such management’s
discussion and analysis shall relate to the Company and its Consolidated
Subsidiaries, provided that if the Company no longer files such Form 10‑Q with
the SEC, the Company shall deliver to the Administrative Agent a statement
containing such management’s discussion and analysis in a form that would
otherwise be required in such Form 10‑Q.”

 

--------------------------------------------------------------------------------

 

2.7Amendment to Section 9.01(b) of the Credit Agreement. Section 9.01(b) of the
Credit Agreement shall be amended and restated in its entirety as follows:

“(b) Annual Financial Statements.  Within 90 days after the close of each fiscal
year of the Company, (i) the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and statement of cash flows for such fiscal
year, setting forth comparative figures for the preceding fiscal year and
audited by PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing, accompanied by an opinion of such
accounting firm (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit), and (ii) management’s discussion and analysis meeting the
requirements of Item 303 of Regulation S-K under the Securities Act as set forth
in the Annual Report on Form 10-K of the Company filed with the SEC for such
fiscal year (it being understood and agreed that such management’s discussion
and analysis shall relate to the Company and its Consolidated Subsidiaries,
provided that if the Company no longer files such Form 10-K with the SEC, the
Company shall deliver to the Administrative Agent a statement containing such
management’s discussion and analysis in a form that would otherwise be required
in such Form 10-K.”

2.8Amendment to Section 9.12(d) of the Credit Agreement. Section 9.12(d) of the
Credit Agreement shall be amended by adding the text “, a Tesla Finance
Subsidiary” immediately before the text “or an Excluded Energy Storage
Subsidiary)” each time such text appears therein.

2.9Amendment to Section 9.12(f) of the Credit Agreement. Section 9.12(f) of the
Credit Agreement shall be amended and restated in its entirety as follows:

“(f) If, as of the last day of any fiscal quarter of the Company, the aggregate
consolidated assets (excluding intercompany assets) of all Immaterial
Subsidiaries exceeds 10.0% of Consolidated Total Assets (as set forth in the
most recent consolidated balance sheet of the Company and its Consolidated
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with GAAP) or the aggregate consolidated total revenues of all
Immaterial Subsidiaries exceeds 10.0% of the consolidated total revenues of the
Company and its Consolidated Subsidiaries (as set forth in the most recent
income statement of the Company and its Consolidated Subsidiaries delivered to
the Lenders pursuant to this Agreement and computed in accordance with GAAP)
then, within 45 days after the end of any such fiscal quarter (or, if such
fiscal quarter is the fourth fiscal quarter of the Company, within 90 days
thereafter) (as either such date may be extended by the Administrative Agent in
its sole discretion)), the Company shall cause one or more Immaterial
Subsidiaries to take the actions specified in Section 9.12(d) on the same basis
that any newly formed or acquired Wholly-Owned Domestic Subsidiary of Tesla B.V.
or any Wholly-Owned Dutch Subsidiary of the Company would have to take;
provided, however, such actions shall only be required to the extent that, after
giving effect to such actions, the aggregate consolidated assets (excluding
intercompany assets) of all Immaterial Subsidiaries do not exceed 10.0% of
Consolidated Total Assets and the aggregate consolidated total revenues of all
Immaterial Subsidiaries do not exceed 10.0% of consolidated total revenues of
the Company and its Consolidated Subsidiaries (as set forth in the most recent
income statement of the Company and its Consolidated Subsidiaries delivered to
the Lenders pursuant to this Agreement and computed in accordance with GAAP).”

2.10Amendment to Section 9.12(g) of the Credit Agreement. Section 9.12(g) of the
Credit Agreement shall be amended by adding the text “, a Tesla Finance
Subsidiary” immediately before the text “or an Excluded Energy Storage
Subsidiary)”, each time such text appears therein.

 

--------------------------------------------------------------------------------

 

2.11Amendment to Section 9.14 of the Credit Agreement. Section 9.14 of the
Credit Agreement shall be amended by adding the text “that is a member state of
the European Union” immediately prior to the “.” at the end thereof.

2.12Amendment to Section 10.01(v) of the Credit Agreement. Section 10.01(v) of
the Credit Agreement shall be amended and restated in its entirety as follows:

“(v) Liens on Energy Storage Assets and related assets, in each case securing
Indebtedness permitted by Section 10.04(r);”

2.13Amendment to Section 10.01(cc) of the Credit Agreement. Section 10.01(cc) of
the Credit Agreement shall be amended by deleting the word “and” at the end
thereof.

2.14Amendment to Section 10.01(dd) of the Credit Agreement. Section 10.01(dd) of
the Credit Agreement shall be amended by deleting the “.” at the end thereof and
replacing it with the text “; and”.

2.15Amendment to Section 10.01 of the Credit Agreement. Section 10.01 of the
Credit Agreement shall be amended by adding the following new clause (ee) at the
end thereof: “(ee) Liens on Rental Account Assets and related assets, in each
case securing Indebtedness permitted by Section 10.04(x).”.

2.16 Amendment to Section 10.03(i) of the Credit Agreement. Section 10.03(i) of
the Credit Agreement shall be amended by adding the text “or otherwise terminate
or unwind” immediately after the word “repurchase” therein.

2.17Amendment to Section 10.04(m) of the Credit Agreement. Section 10.04(m) of
the Credit Agreement shall be amended by replacing the dollar amount
“$100,000,000” with the dollar amount “$200,000,000” therein.

2.18Amendment to Section 10.04(r) of the Credit Agreement. Section 10.04(r) of
the Credit Agreement shall be amended by (a) deleting the text “Gigafactory
Assets or” in each instance such text appears therein, (b) deleting the “,”
immediately after the text “Energy Storage Assets” in the proviso therein, and
(c) deleting the text “in each case” in the proviso therein.

2.19Amendment to Section 10.04(v) of the Credit Agreement. Section 10.04(v) of
the Credit Agreement shall be amended by deleting the word “and” at the end
thereof.

2.20 Amendment to Section 10.04(w) of the Credit Agreement. Section 10.04(w) of
the Credit Agreement shall be amended by deleting the “.”at the end thereof and
replacing it with the text “; and”.

2.21 Amendment to Section 10.04 of the Credit Agreement. Section 10.04 of the
Credit Agreement shall be amended by adding the following new clause (x) at the
end thereof:

“(x) Indebtedness of a Tesla Finance Subsidiary secured by a Lien on Rental
Account Assets; provided that (i) such Indebtedness shall not be secured by any
assets other than Rental Account Assets and other related assets, such as
chattel paper and payment intangibles, that in the reasonable opinion of the
Company are customary for financing transactions related to such assets, (ii) no
portion of such Indebtedness shall be guaranteed by the Company or any of its
Subsidiaries (other than a Tesla Finance Subsidiary), (iii) there shall be no
recourse or obligation

 

--------------------------------------------------------------------------------

 

to the Company or any of its Subsidiaries (other than a Tesla Finance
Subsidiary) whatsoever and (iv) none of the Company nor any of its Subsidiaries
(other than a Tesla Finance Subsidiary) shall have provided, either directly or
indirectly, any other credit support of any kind in connection with such
Indebtedness (other than a pledge of the Equity Interests of a Tesla Finance
Subsidiary).”

2.22Amendment to Section 10.06(g) of the Credit Agreement. Section 10.06(g) of
the Credit Agreement shall be amended and restated in its entirety as follows:

“(g) transactions solely among the Company and its Subsidiaries (including, for
purposes of this Section 10.06(g), SolarCity and its Subsidiaries if and for so
long as SolarCity is a Subsidiary (as such term is defined herein without giving
effect to the proviso in the first sentence of such definition)) in the ordinary
course of business and otherwise not prohibited by the terms of the Credit
Documents; and”

2.23Amendments to Section 10.06(h) of the Credit Agreement. Section 10.06(h) of
the Credit Agreement shall be amended by (a) deleting clause (i) thereof in its
entirety, and (b) renumbering the text “(ii)” therein as “(i)” and the text
“(iii)” therein as “(ii)”.

2.24Amendments to Section 10.09 of the Credit Agreement. Section 10.09 of the
Credit Agreement shall be amended by (a) replacing the text “or (dd)” with the
text “, (dd) or (ee)” in clause (viii) thereof, (b) replacing the text “or
10.04(s),” with the text “, 10.04(s) or 10.04 (x)” in clause (ix)(B) thereof and
(c) adding the text “or 10.04(x)” immediately after the text “Section 10.04(r)”
in the proviso to clause (ix)(B) thereof.

2.25Amendment to Section 10.14 of the Credit Agreement. Section 10.14 of the
Credit Agreement shall be amended and restated in its entirety as follows:

“10.14SolarCity. Notwithstanding anything to the contrary contained herein,
until the date that SolarCity is a “Subsidiary” for all purposes of this
Agreement:

(a) the Company and its Subsidiaries shall not (subject to the Consent Letter)
guarantee or otherwise become directly liable for any Indebtedness of SolarCity
or any of its Subsidiaries;

(b) the Company and its Subsidiaries shall not permit SolarCity or any of its
Subsidiaries to guarantee or otherwise become directly liable for the
Indebtedness of the Company or its Subsidiaries; and

(c) SolarCity and its Subsidiaries shall not create, incur or assume any
syndicated credit facilities, bonds or convertible notes other than:

(i) any such Indebtedness that (A) is a renewal, extension, exchange,
replacement or refinancing of Indebtedness outstanding on or (B) is Indebtedness
that may be incurred pursuant to commitments existing on, the Sixth Amendment
Effective Date (and provided that (x) the aggregate principal amount of such
renewal, extension, exchange, replacement or refinancing, or commitments in
respect thereof (or if incurred with original issue discount, the sum of the
aggregate issue price and any accreted principal amount) does not exceed the
aggregate principal amount (or if incurred with original issue discount, the
aggregate issue price plus any accreted amount) of the Indebtedness to be
renewed, extended, exchanged, replaced or refinanced (plus the sum of (1)
accrued and unpaid interest thereon, (2) any prepayment or exchange premium and
(3)

 

--------------------------------------------------------------------------------

 

customary premium, fees and expenses relating to such renewal, extension,
exchange, replacement, refinancing or issuance) and (y) the terms of the
Indebtedness provided in any such renewal, extension, exchange, replacement or
refinancing (excluding pricing, fees, rate floors and optional prepayment or
redemption terms), taken as a whole, are no more favorable to the lenders or
holders of such Indebtedness than those applicable to the Indebtedness to be
renewed, extended, exchanged, replaced or refinanced,

(ii) Indebtedness incurred by any special purpose Subsidiary of SolarCity so
long as (A) there shall be no recourse or obligation to the Company or any of
its Subsidiaries or SolarCity or any of its Subsidiaries (other than any special
purpose Subsidiary of SolarCity) whatsoever other than (solely in respect of
SolarCity and its Subsidiaries) pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with such Indebtedness that in the reasonable opinion of the Company
are customary for such transactions and (B) none of the Company nor any of its
Subsidiaries nor SolarCity nor any of its Subsidiaries (other than any special
purpose Subsidiary of SolarCity) shall have provided, either directly or
indirectly, any other credit support of any kind in connection with such
Indebtedness, other than as set forth in clause (A) above, and

(iii)other Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $25,000,000.”

2.26Amendment to Schedule 1.01(a) of the Credit Agreement. Schedule 1.01(a) to
the Credit Agreement shall be amended and restated in its entirety as set forth
on Schedule 1 hereto.

Section 3. Amendment to the U.S. Security Agreement. Section 1.1(b)(vii) of the
U.S. Security Agreement shall be amended by deleting the text “Gigafactory
Assets” therein, and replacing it with the text “Rental Account Assets”.

Section 4. Amendment to the Dutch General Security Agreement. Section
1.1(b)(vii) of the Dutch General Security Agreement shall be amended by deleting
the text “Gigafactory Assets” therein, and replacing it with the text “Rental
Account Assets”.

Section 5. Incremental Lenders. Each Incremental Lender (i) confirms that it is
an Eligible Transferee, (ii) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to become a Lender under the Credit Agreement, (iii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and the other Credit
Documents, (iv) appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent and the Collateral Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto and (v) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement and the other
Credit Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

 

Section 6. Conditions. This Amendment shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the date
on which such conditions shall have been so satisfied or waived, the “Amendment
Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by the Credit Parties, the Administrative
Agent, the Supermajority Lenders, each Incremental Lender and the Swingline
Lender.

(b) All fees required to be paid to the Administrative Agent and the Lenders in
connection herewith, accrued reasonable and documented out-of-pocket costs and
expenses (including, to the extent invoiced in advance, reasonable legal fees
and out-of-pocket expenses of counsel) and other compensation due and payable to
the Administrative Agent, the Lenders and the Incremental Lenders on or prior to
the Amendment Effective Date shall have been paid.

(c) Each of the representations and warranties made by the Credit Parties in or
pursuant to the Credit Agreement or in or pursuant to the other Credit Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Amendment Effective Date as if made on and as of such
date except for such representations and warranties expressly stated to be made
as of an earlier date (in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date).

(d) No Default or Event of Default shall exist on the Amendment Effective Date.

(e) The Administrative Agent shall have received an officer’s certificate from
an Authorized Officer of the Company and dated as of the Amendment Effective
Date, certifying that each condition set forth in Sections 3(c) and (d) hereof
have been satisfied on and as of the Amendment Effective Date.

(f) The Administrative Agent shall have received from Wilson Sonsini Goodrich &
Rosati, P.C., special New York counsel to the Credit Parties, an opinion in form
and substance reasonably satisfactory to the Administrative Agent addressed to
the Administrative Agent, the Collateral Agent and each of the Lenders and dated
the Amendment Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(g) The Administrative Agent shall have received from DLA Piper Nederland N.V.,
special Dutch counsel to the Dutch Credit Parties, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Amendment Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(h) The Administrative Agent shall have received a certificate from each Credit
Party, dated the Amendment Effective Date, signed by an Authorized Officer of
such Credit Party (or, with respect to Tesla B.V., its directors), and, if
signed by an Authorized Officer of such Credit Party, attested to by another
Authorized Officer of such Credit Party, in the form of Exhibit E-2 to the
Credit Agreement (or such other form reasonably acceptable to the Administrative
Agent) with appropriate insertions, together with copies of the certificate or
articles of incorporation and by-laws (or other equivalent organizational
documents relating to any Dutch Credit Party), as applicable, of such Credit
Party and the resolutions of such Credit Party referred to in such certificate.

(i) The Administrative Agent shall have received a good standing certificate (or
equivalent) for the Company.

 

--------------------------------------------------------------------------------

 

Section 7.  Representations and Warranties, etc.  The Borrowers hereby confirm,
reaffirm and restate that each of the representations and warranties made by any
Credit Party in the Credit Documents is true and correct in all material
respects on and as of the Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects).  The Borrowers represent
and warrant that, immediately after giving effect to the occurrence of the
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.  The Borrowers represent and warrant that each Credit Party (i) has
the Business power and authority to execute, deliver and perform the terms and
provisions of this Amendment and has taken all necessary Business action to
authorize the execution, delivery and performance by such Credit Party thereof
and (ii) has duly executed and delivered this Amendment, and that this Amendment
constitutes a legal, valid and binding obligation of the Borrowers enforceable
against each Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

Section 8. Reaffirmation. Each Guarantor and each Credit Party hereby agrees
that (i) all of its Obligations under the Credit Documents shall remain in full
force and effect on a continuous basis after giving effect to this Amendment and
(ii) each Credit Document is ratified and affirmed in all respects.

Section 9. Governing Law. This Amendment and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
New York (without regard to conflicts of law principles that would result in the
application of any law other than the law of the State of New York).

Section 10. Effect of This Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Credit Document in similar or different
circumstances.  

Section 11. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof.

Section 12. Miscellaneous. This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Amendment and the
transactions contemplated hereby.

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Deepak Ahuja

Name:

Deepak Ahuja

Title:

Chief Financial Officer

 

 

TESLA MOTORS NETHERLANDS B.V.

 

By:

/s/ Marc Cerda

Name:

Marc Cerda

Title:

Managing Director

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Swingline Lender and a Lender

 

By:

/s/ Philip Saliba

Name:

Philip Saliba

Title:

Director

 

 

By:

/s/ Stephen R. Lapidus

Name:

Stephen R. Lapidus

Title:

Director

 

 


GOLDMAN SACHS BANK USA,

as a Lender and an Incremental Lender

 

By:

/s/ Rebecca Kratz

Name:

Rebecca Kratz

Title:

Authorized Signatory

 

 

BARCLAYS BANK PLC,

as an Incremental Lender

 

By:

/s/ Ritam Bhalla

Name:

Ritam Bhalla

Title:

Director

 

 

CITIBANK, N.A.

as an Issuing Lender, a Lender, and an Incremental Lender

 

By:

/s/ David G. Foster

Name:

David G. Foster

Title:

Vice President

 

 

[Sixth Amendment – Signature Page]

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

 

By:

/s/ Lisa Hanson

Name:

Lisa Hanson

Title:

Authorized Signatory

 

MORGAN STANLEY Bank, N.A.,

as an Incremental Lender

 

By:

/s/ Lisa Hanson

Name:

Lisa Hanson

Title:

Authorized Signatory

 

ROYAL BANK OF CANADA,

as a Lender and an Incremental Lender

 

By:

/s/ Edward D. Herko

Name:

Edward D. Herko

Title:

Authorized Signatory

 

BANK OF AMERICA, N.A.,

as an Issuing Lender, a Lender, and an Incremental Lender

 

By:

/s/ Robert M. Dalton

Name:

Robert M. Dalton

Title:

Senior Vice President

 

WELLS FARGO BANK, N.A.,

as a Lender

 

By:

/s/ Krista Mize

Name:

Krista Mize

Title:

Authorized Signatory

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

By:

/s/ Vipul Dhadda

Name:

Vipul Dhadda

Title:

Authorized Signatory

 

 

By:

/s/ D. Andrew Maletta

Name:

D. Andrew Maletta

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

ANNEX I

Incremental Lenders; Incremental Commitments

 

Incremental Lender

Incremental Commitments

DEUTSCHE BANK AG NEW YORK BRANCH

$77,500,000

GOLDMAN SACHS BANK USA

$75,000,000

BARCLAYS BANK PLC

$75,000,000

CITIBANK, N.A.

$75,000,000

MORGAN STANLEY BANK, N.A.

$75,000,000

ROYAL BANK OF CANADA

$172,500,000

BANK OF AMERICA, N.A.

$75,000,000

TOTAL

$625,000,000

 

 

--------------------------------------------------------------------------------

 

Schedule 1

Schedule 1.01(a)

Lenders; Commitments

Revolving Loan Commitments

 

Lender

Revolving Loan Commitment

DEUTSCHE BANK AG NEW YORK BRANCH

$225,000,000

GOLDMAN SACHS BANK USA

$250,000,000

BARCLAYS BANK PLC

$250,000,000

CITIBANK, N.A.

$222,500,000

MORGAN STANLEY SENIOR FUNDING, INC.

$147,500,000

MORGAN STANLEY BANK, N.A.

$75,000,000

ROYAL BANK OF CANADA

$197,500,000

BANK OF AMERICA, N.A.

$185,000,000

JPMORGAN CHASE BANK, N.A.

$147,500,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$100,000,000

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

$25,000,000

TOTAL

$1,825,000,000

 

 